MEMORANDUM **
John Little, a former Washington state inmate, appeals pro se from the district court’s summary judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment because Little failed to raise a genuine issue of material fact as to whether Behner acted with deliberate indifference in denying Little’s requests for medication. See id. at 1057 (explaining that the subjective component of deliberate indifference focuses only on the prison official’s mental state, and that a prison official acts with deliberate indifference only if he or she knows of and disregards a substantial risk of serious harm to the inmate).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.